DETAILED ACTION

This action is in response to the amendment filed on 8/19/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (U.S. Patent Application Publication 2005/0047643) optionally in view of Toledano (U.S. Patent 8,983,171).
Lowe discloses a method of evaluating a composite sample comprising: - providing a scanner (21, 24) comprising a flat surface (21) considered a flatbed scanner comprising a scanning head (24) movable along a scanning direction; - providing a composite sample (30) comprising a plurality of plies (36) arranged on a flatbed surface (i.e. the middle interior flat support surface 22 of holder 21 parallel to the glass plate 23) of the flatbed scanner along planes parallel to a longitudinal direction (i.e. a direction of length into and out of the page) and comprising a scanning plane (considered plane parallel to glass plate 23) containing (exposed/lowermost) ply edges (Paragraphs 0026, 0027, 0037, and 0042), wherein the ply edges extend along a dimension of the plies (i.e. dimension into and out of the page) and are oriented parallel to the longitudinal direction and parallel to the flatbed surface supporting the plies, the flatbed surface being parallel to the scanning direction; - (at the same time) arranging the composite sample on the flatbed scanner such that the scanning plane is parallel to the scanning direction (see 24 of Figure 1) and the ply edges of the scanning plane are perpendicular to the scanning direction (as shown in Figure 1); - moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the composite sample and obtain an image of the scanning plane; and - evaluating the image to identify possible defects in the composite sample (Figure 1 and Paragraphs 0021-0027, 0037, 0038, and 0044).
As to the limitation in claim 1 of “wherein the ply edges extend along a longest dimension of the plies”, as noted above the plies (36) (and including the ply edges scanned by the scanning head 24) extend along a dimension of the plies wherein the dimension is into and out of the page (see Figure 1 depicting a cross-section of the plies which plies are three-dimensional and necessarily have a dimension into and out of the page considered a length).  The plies further extend along a dimension of the plies wherein the dimension is up and down the page (see Figure 1 and a height of each ply).  The plies further extend along a dimension of the plies wherein the dimension is across the page (see Figure 1 and a thickness of each ply) wherein the dimension across the page (i.e. the thickness) is less than the dimension up and down the page (i.e. the height) as shown.  Lowe does not expressly teach if the length of the plies into and out of the page is longer, shorter or the same as the height of the plies up and down the page.  Lowe does not teach away from the length of the plies into the page is a longest dimension of the plies.  Lowe teaches scanning the ply edges of the composite sample to ensure that each ply has the correct thickness and has fibers oriented at the correct angle (Paragraph 0041).  It is further well understood by one of ordinary skill in the art a composite comprising a plurality of plies (112) arranged on a supporting flatbed surface of a flatbed scanner (100) include the longest dimension of the plies is parallel to the scanning plane as evidenced by Toledano (Figures 1 and 3 and Column 3, line 55 to Column 4, line 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the composite sample taught by Lowe is provided and arranged in the holder on each flat support surface of the holder to scan the exposed ply edges of the composite sample to ensure that each ply has the correct thickness and has fibers oriented at the correct angle as directed by Lowe and including wherein the length dimension of the plies extending into and out of the page is the longest dimension (i.e. providing a composite sample comprising a plurality of plies arranged on a flatbed surface of the flatbed scanner along planes parallel to a longitudinal direction and comprising a scanning plane containing ply edges, wherein the ply edges extend into and out of the page along a longest dimension of the plies and are oriented parallel to the longitudinal direction and parallel to the flatbed surface supporting the plies, the flatbed surface being parallel to the scanning direction) as is nothing more than choosing from the finite predictable solutions (i.e. the length dimension of the plies extending into and out of the page is either longer, shorter, or the same as the height dimension of the plies extending up and down the page) with a reasonable expectation of success (i.e. scanning the ply edges of the composite sample to ensure that each ply has the correct thickness and has fibers oriented at the correct angle is not a function of the length dimension of the plies extending into and out of the page and its relationship to the height dimension of the plies extending up and down the page and optionally further Toledano evidences successful scanning of plies was known to include wherein the longest dimension of the plies is parallel to the scanning plane) and including limitations relating to the size of the composite sample are not sufficient to patentably distinguish over the prior art and there is no evidence of record that “wherein the ply edges extend along a longest dimension of the plies”/the length dimension of the plies extending into and out of the page is the longest dimension is significant (See MPEP 2144.04 and “IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”).
Regarding claim 2, Lowe teaches evaluating the image to identify possible defects in the composite sample comprises identifying at least voids (Paragraph 0037).
Regarding claim 9, Lowe as optionally modified by Toledano as set forth above discloses a method of adjusting manufacturing conditions to manufacture a composite component on a manufacturing line for composite components comprising the following steps: a) providing a flatbed scanner comprising a scanning head movable along a scanning direction; b) manufacturing a testing composite component (i.e. a first composite component on the manufacturing line) at manufacturing conditions; c) providing a composite sample (e.g. a specimen cut from the component) obtained from the testing composite component, comprising a plurality of plies arranged on a flatbed surface of the flatbed scanner along planes parallel to a longitudinal direction and comprising a scanning plane containing ply edges, the ply edges extending along a longest dimension of the plies and being oriented parallel to the longitudinal direction and parallel to the flatbed surface supporting the plies, the flatbed surface being parallel to the scanning direction; d) arranging the composite sample on the flatbed scanner such that the scanning plane is parallel to the scanning direction and the ply edges of the scanning plane are perpendicular to the scanning direction; e) moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the composite sample and obtain an image of the scanning plane; f) evaluating the image to identify possible defects in the composite sample; and - if defects are above an acceptable threshold (i.e. “If the layers 36 are not as thick as they are supposed to be or have fibers at different angles than what is required, that information is immediately made available to the manufacturing line.” see Paragraph 0045), g) manufacturing a further testing composite component (as a further second composite component on the manufacturing line) at changed manufacturing conditions (i.e. “The manufacturing line can then alter the manufacturing process to correct the thickness or angles of the fibers for the layers 36 which are incorrect.” see Paragraph 0045) and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent (i.e. the image passes evaluation without requiring altering the manufacturing process), h) manufacturing the composite component (as a further second composite component on the manufacturing line) at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample.
As to the limitation in claim 9 of “and - if defects are above an acceptable threshold, g) manufacturing a further testing composite component at changed manufacturing conditions and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent, h) manufacturing the composite component at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample” the following rejection is made in the event it is somehow considered Lowe does not necessarily teach the limitation as set forth above (it being noted only one of g) or h) is required to be performed i.e. “or”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe as optionally modified by Toledano further comprise steps of - if defects are above an acceptable threshold, g) manufacturing a further testing composite component (as a further second composite component on the manufacturing line) at changed manufacturing conditions and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent, h) manufacturing the composite component (as a further second composite component on the manufacturing line) at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample following that expressly taught by Lowe in paragraph 0045 directed to altering the manufacturing process when the image fails the evaluating process.
Regarding claim 10, Lowe teaches manufacturing the composite component and the testing composite component comprises: - laying up a plurality of plies (36) to obtain a preformed composite component and a preformed testing composite component, respectively; and - curing the preformed composite component and the preformed testing composite component; and wherein the manufacturing conditions comprise at least ply orientation (reinforcing fiber orientation) (Paragraph 0028).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and optionally Toledano as applied to claims 1, 2, 9, and 10 above, and further in view of Romanik et al. (U.S. Patent Application Publication 2003/0053713). 
Lowe is described above in full detail.  Lowe does not expressly teach false colouring the image to enhance identifying any one of plies, voids, fibre wrinkles and fibre waviness.  It is known in the art to normalize the image including to adjust color (considered false colouring) to improve the visual display as taught by Romanik (Paragraph 0023), and it is further known in the art to false colour a composite image comprising the image to show differences between the composite image and a template as part of an inspection process as also taught by Romanik (Paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe as optionally modified by Toledano further comprise false colouring the image or a composite image comprising the image to improve the visual display and/or to show differences between the composite image and a template as part of an (additional) inspection process (each considered to necessarily thereby enhance identifying any one of plies, voids, fibre wrinkles and fibre waviness) as taught by Romanik.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe, Romanik and optionally Toledano as applied to claim 3 above, and further in view of Gonze et al. (U.S. Patent Application Publication 2016/0102973).
Lowe as modified by Romanik and optionally further Toledano above teach all of the limitations in claim 4 except for a specific teaching providing the composite sample comprises machining a composite component to achieve the scanning plane of the composite sample wherein it is conventional in the art providing the composite sample comprises machining (i.e. automated smoothing, polishing, abrading, finishing, cleaning, etc.) a composite component to achieve the scanning plane of the composite sample to prepare the edge for scanning as taught by Gonze (Paragraph 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the composite sample as taught by Lowe as modified by Romanik and optionally further Toledano further comprise machining a composite component to achieve the scanning plane of the composite sample to prepare the edge for scanning as taught by Gonze.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe, Romanik, and Gonze and optionally Toledano as applied to claim 4 above, and further in view of Mohan (U.S. Patent 4,917,938).
Lowe as modified by Romanik and Gonze and optionally further Toledano above teach all of the limitations in claim 5 except for a specific teaching the composite component is a drive shaft of an aeroengine.  Lowe does not require any particular composite component wherein conventional and predictable component formed of composite (including that undergoes nondestructive testing) are structural members including drive shafts (necessarily of an engine) and aircraft structural members as evidenced by Mohan (Column 1, lines 14-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the composite component as taught by Lowe as modified by Romanik and Gonze and optionally further Toledano is a drive shaft of an aeroengine as is one of the conventional and predictable composite components to be evaluated as evidenced by Mohan.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and optionally Toledano as applied to claims 1, 2, 9, and 10 above, and further in view of Witney (U.S. Patent Application Publication 2017/0151634).
Lowe is described above in full detail.  Lowe teaches all of the limitations in claim 6 except for a specific teaching of subsequent to scanning the scanning plane: - testing the composite sample; - identifying possible failures of the composite sample; and - correlating the possible failures to the possible defects identified in the composite sample.  It is known in this art the method of evaluating is part of a manufacturing process learning phase comprising subsequent to obtaining an image: - testing the sample; - identifying possible failures of the sample; and 15- correlating the possible failures to the possible defects identified in the sample as evidenced by Witney (Paragraphs 0008-0010, 0018, and 0022).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe as optionally modified by Toledano further comprise subsequent to scanning the scanning plane: - testing the composite sample; - identifying possible failures of the composite sample; and - correlating the possible failures to the possible defects identified in the composite sample as is part of the manufacturing process learning phase as understood by one of ordinary skill in the art as evidenced by Witney.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and optionally further Toledano as applied to claims 1, 2, 9, and 10 above, and further in view of Gonze and Choi et al. (U.S. Patent 7,991,214).
Lowe is described above in full detail.  Lowe teaches all of the limitations in claim 7 except for a specific teaching of before providing a composite sample testing the composite component.  It is known in this art the method of evaluating is performed when a component has failed a first stage of quality testing and the evaluating is performed to locate the exact point of failure as taught by Choi (Column 8, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe as optionally modified by Toledano further comprise before providing a composite sample: - testing a composite component in a first stage of quality testing; - identifying possible failures of the composite component as part of determining what is to be evaluated on the image and/or as part of the first stage of quality testing; providing a composite sample of the composite component; and - after evaluating the image to identify possible defects in the composite sample, locating the exact point of failure, i.e. considered correlating the possible failures of the composite component with the possible defects of the composite sample, as it is known in the same art the method of evaluating is performed when a component has failed a first stage of quality testing and the evaluating is performed to locate the exact point of failure as taught by Choi.
As to the limitation in claim 7 of “wherein providing a composite sample comprises machining the composite component tested in the testing step to achieve the composite sample with the scanning plane”, Lowe and Gonze are each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the composite sample as taught by Lowe as modified by Choi and optionally further Toledano comprises machining the composite component tested in the testing step to achieve the composite sample with the scanning plane to prepare the edge for scanning as taught by Gonze.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and optionally Toledano as applied to claims 1, 2, 9, and 10 above, and further in view of Mohan.
Lowe and Mohan are described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the composite component as taught by Lowe as optionally modified by Toledano is a drive shaft of an aeroengine as is one of the conventional and predictable composite components to be evaluated as evidenced by Mohan.

Allowable Subject Matter
Claims 8, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8, 11, 13, and 14 are indicated allowable for the reasons set forth in paragraph 14 of the Office action mailed 5/23/22.

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered.
In view of the amendments and remarks filed 8/19/22 the previous rejections as set forth in the Office action mailed 5/23/22 are withdrawn.  The claims as amended are fully addressed above.  It is noted in response to the remarks filed 8/19/22 regarding Lowe, Lowe does not expressly teach or require the dimension of the plies in the up-down direction of Figure 1 is one of longer, shorter, or equal in length to the dimension of the plies in the into and out of the page direction of Figure 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746